DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2020;  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 3, 10, and 17 objected to because of the following informalities:  claims 3, 10, and 17 disclose “MPR and A-MPR without first disclosing what these acronyms stand for.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it Claim4 discloses “the first wireless signal” without first defining it.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-12, and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10833797B2 in view of US-20130163521-A1 to Lee et al. from hereon Lee.

Regarding claim 1. Zheng teaches...a method in a User Equipment (UE) for supporting power adjustment, comprising: receiving a first signaling; and transmitting a first radio signal; wherein, a first modulation symbol sequence is used to generate the first radio signal, the first modulation symbol sequence employs a target waveform, a first bit block is used to generate the first modulation symbol sequence, the first signaling is used to determine the target 

Lee teaches...the first bit block comprises a positive integer number of bits, the first radio signal is transmitted within a carrier, the carrier where the first radio signal is transmitted is a serving carrier, the first power is a power of the UE when transmitting the first radio signal within the serving carrier (P.6-7 and 27 discloses the first bit block described as N-bit control information where the radio signal is transmitted within a carrier where signal is allocated to a frame, slot, subframe, slot, symbol, carrier or subcarrier ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang by incorporating the teachings of Lee because it allows an apparatus or method to provide transmit uplink control information of 3 bits or more to a base station after modulating and mapping to a modulation order (Lee, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 2 Zheng and Lee teach the method according to claim 1, wherein the upper bound of the first power is set by the user equipment (UE) itself within a range of the upper bound of the first power; the X is equal to 2, the X waveforms are CP-OFDM and DFT-s-OFDM respectively (see Zheng claim 2).

Regarding claim 3 Zheng and Lee teach the method according to claim 1, comprising: receiving a second signaling; wherein the second signaling is used to determine a first parameter; the first parameter is used to determine a lower bound of the upper bound of the first power; the first parameter is related to the target waveform; the first parameter is MPR, or the first parameter is A-MPR (see Zheng claim 3).

Regarding claim 4 Zheng and Lee teach the method according to claim 3, wherein the first parameter is further related to at least one of a power class of the user equipment; a frequency of a carrier where the first wireless signal is carried; an amount of subcarriers occupied by the first wireless signal; a subcarrier spacing of a subcarrier occupied by the first wireless signal; a position of subcarriers occupied by the first wireless signal in frequency domain or a modulation scheme of the first modulation symbol sequence (see Zheng claim 4).

Regarding claim 5 Zheng and Lee teach the method according to claim 1, comprising: receiving a third signaling; wherein the third signaling is used to determine at least one of an amount of subcarriers occupied by the first wireless signal; a subcarrier spacing of a subcarrier 

Regarding claim 8 Zheng teaches a user equipment supporting power adjustment, comprising: a first receiver, receiving a first signaling; and a second transmitter, transmitting a first wireless signal; wherein a first modulation symbol sequence is used to generate the first wireless signal; the first modulation symbol sequence employs a target waveform; a first bit block is used to generate the first modulation symbol sequence; the first signaling is used to determine the target waveform out of X waveforms; the X is a positive integer greater than or equal to 2; a transmitting power of the first wireless signal is a first power; an upper bound of the first power is related to the target waveform is used to determine an upper bound of the first power, the first power is equal to the smaller one of a second power and the upper bound of the first power, the second power is related to a pathloss of the UE (see Zheng claim 11) ; but does not teach...the first bit block comprises a positive integer number of bits, the first radio signal is transmitted within a carrier, the carrier where the first radio signal is transmitted is a serving carrier, the first power is a power of the UE when transmitting the first radio signal within the serving carrier.

Lee teaches...the first bit block comprises a positive integer number of bits, the first radio signal is transmitted within a carrier, the carrier where the first radio signal is transmitted is a serving carrier, the first power is a power of the UE when transmitting the first radio signal within the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang by incorporating the teachings of Lee because it allows an apparatus or method to provide transmit uplink control information of 3 bits or more to a base station after modulating and mapping to a modulation order (Lee, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 9 Zheng and Lee teach the user equipment according to claim 8, wherein the upper bound of the first power is set by the user equipment itself within a range of the upper bound of the first power; the X is equal to 2; the X waveforms are CP-OFDM and DFT-s-OFDM respectively (see Zheng claim 12).

Regarding claim 10 Zheng and Lee teach the user equipment according to claim 8, wherein the first receiver also receives a second signaling; the second signaling is used to determine a first parameter; the first parameter is used to determine a lower bound of the upper bound of the first power; the first parameter is related to the target waveform; the first parameter is MPR, or the first parameter is A-MPR (see Zheng claim 13).

Regarding claim 11 Zheng and Lee teach the user equipment according to claim 10, wherein the first parameter is further related to at least one of a power class of the user equipment, a frequency of a carrier where the first wireless signal is carried, an amount of subcarriers occupied by the first wireless signal, a subcarrier spacing of a subcarrier occupied by the first wireless signal, a position of subcarriers occupied by the first wireless signal in frequency domain or a modulation scheme of the first modulation symbol sequence (see Zheng claim 14).

Regarding claim 12 Zheng and Lee teach the user equipment according to claim 8, wherein the first receiver also receives a third signaling; wherein the third signaling is used to determine at least one of an amount of subcarriers occupied by the first wireless signal, a subcarrier spacing of a subcarrier occupied by the first wireless signal, a position of subcarriers occupied by the first wireless signal in frequency domain or a modulation scheme of the first modulation symbol sequence (see Zheng claim 15).

Regarding claim 15 Zheng teaches a base station supporting power adjustment, comprising: a third transmitter, transmitting a first signaling; and a fourth receiver, receiving a first wireless signal; wherein a first modulation symbol sequence is used to generate the first wireless signal; the first modulation symbol sequence employs a target waveform; a first bit block is used to generate the first modulation symbol sequence; the first signaling is used to determine the target waveform out of X waveforms; the X is a positive integer greater than or equal to 2; a transmitting power of the first wireless signal is a first power; an upper bound of 

Lee teaches...the first bit block comprises a positive integer number of bits, the first radio signal is transmitted within a carrier, the carrier where the first radio signal is transmitted is a serving carrier, the first power is a power of the UE when transmitting the first radio signal within the serving carrier (P.6-7 and 27 discloses the first bit block described as N-bit control information where the radio signal is transmitted within a carrier where signal is allocated to a frame, slot, subframe, slot, symbol, carrier or subcarrier ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang by incorporating the teachings of Lee because it allows an apparatus or method to provide transmit uplink control information of 3 bits or more to a base station after modulating and mapping to a modulation order (Lee, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 16 Zheng and Lee teach the base station according to claim 15, wherein an upper bound of the first power is self-set by a transmitter of the first wireless signal within a range of the upper bound of the first power; the X is equal to 2, the X waveforms are CP-OFDM and DFT-s-OFDM respectively (see Zheng claim 17).

Regarding claim 17 Zheng and Lee teach the base station according to claim 15, wherein the third transmitter also transmits a second signaling; the second signaling is used to determine a first parameter; the first parameter is used to determine a lower bound of the upper bound of the first power; the first parameter is related to the target waveform; the first parameter is MPR, or the first parameter is A-MPR (see Zheng claim 18).

Regarding claim 18 Zheng and Lee teach the base station according to claim 17, wherein the first parameter is further related to at least one of a power class of a transmitter of the first wireless signal, a frequency of a carrier where the first wireless signal is carried, an amount of subcarriers occupied by the first wireless signal, a subcarrier spacing of a subcarrier occupied by the first wireless signal, a position of subcarriers occupied by the first wireless signal in frequency domain or a modulation scheme of the first modulation symbol sequence (see Zheng claim 19).

Regarding claim 19 Zheng and Lee teach the base station according to claim 15, the third transmitter also transmits a third signaling; wherein the third signaling is used to determine at least one of an amount of subcarriers occupied by the first wireless signal, a subcarrier spacing .

Claims 6, 13, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US10833797B2 in view of US-20130163521-A1 to Lee et al. from hereon Lee and US-20110159914-A1 to Chen et al. from hereon Chen.

Regarding claim 6. Zhang and Lee teach the method according to claim 1, but does not teach...wherein the first signaling is a higher-layer signaling, the first signaling comprises default configuration of the target waveform; or the first signaling is a physical layer signaling, the first signaling comprises scheduling information of the first radio signal, the scheduling information comprises at least one of time- frequency resources occupied, MCS, RV, NDI, or HARQ Process Identity Number, the first signaling implicitly indicates the target waveform.

Chen teaches... wherein the first signaling is a higher-layer signaling (P.157, discloses the signaling being a higher-layer signaling providing the parameters to configure the uplink communication), the first signaling comprises default configuration of the target waveform (P.34 discloses the process to convert from a sequence to a radio signal described as an OFDM symbol mapped into a particular modulation scheme. P.140 gives an extended description on the conversion process);



Regarding claim 13 Zheng and Lee teach the user equipment according to claim 8, but does not teach...wherein the first signaling is a higher-layer signaling, the first signaling comprises default configuration of the target waveform; or the first signaling is a physical layer signaling, the first signaling comprises scheduling information of the first radio signal, the scheduling information comprises at least one of time- frequency resources occupied, MCS, RV, NDI, or HARQ Process Identity Number, the first signaling implicitly indicates the target waveform.

Chen teaches... wherein the first signaling is a higher-layer signaling (P.157, discloses the signaling being a higher-layer signaling providing the parameters to configure the uplink communication), the first signaling comprises default configuration of the target waveform (P.34 discloses the process to convert from a sequence to a radio signal described as an OFDM symbol mapped into a particular modulation scheme. P.140 gives an extended description on the conversion process);



Regarding claim 20. The base station according to claim 15, but does not teach...wherein the first signaling is a higher-layer signaling, the first signaling comprises default configuration of the target waveform; or the first signaling is a physical layer signaling, the first signaling comprises scheduling information of the first radio signal, the scheduling information comprises at least one of time- frequency resources occupied, MCS, RV, NDI, or HARQ Process Identity Number, the first signaling implicitly indicates the target waveform.

Chen teaches... wherein the first signaling is a higher-layer signaling (P.157, discloses the signaling being a higher-layer signaling providing the parameters to configure the uplink communication), the first signaling comprises default configuration of the target waveform (P.34 discloses the process to convert from a sequence to a radio signal described as an OFDM symbol mapped into a particular modulation scheme. P.140 gives an extended description on the conversion process);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang by incorporating the teachings of .

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the main reason for allowance of the claims under discussion is the inclusion of “the second power is also related to an amount of subcarriers occupied by the first radio signal, a subcarrier spacing of a subcarrier occupied by the first radio signal, and a modulation scheme of the first modulation symbol sequence” as the prior art of record in stand-alone form nor in combination read into the claim as supported by the specification.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO from PTO-892: US-20140146754-A1 to Bayesteh discloses waveform adaptation; US-20180146472-A1 to Kim discloses methods for transmitting uplink control information; US-20160165631-A1 to Gao discloses higher-layer signaling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476